DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1 and 11 are no longer considered to invoke interpretation under 35 U.S.C. 112(f), based on a determination that a snap ring or a body having a ring shape which abuts an outermost end of the sleeve constitutes sufficient structure to accomplish the retention function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 10-12, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0200081 to Stanton et al. (Stanton hereinafter) in view of DE 102009034930 to Stangl et al. (Stangl copy and machine translation provided herewith).
Regarding claims 1 and 11, Stanton teaches (see embodiment of Fig. 11) a fluid cylinder (28) of a fluid end section (10) of a reciprocating pump (see e.g. Fig. 1), comprising a body (12) having a pressure chamber (14) and a plunger bore (26), a packing segment (28), a sleeve (212) configured to hold a plunger (38) for reciprocation therein and a retaining ring (214), separate from the sleeve, which retains the sleeve (212) within the packing segment (28).  Stanton does not teach that the retaining ring is a snap ring (or ring shaped body) disposed in a groove in the body.  Stangl teaches another retaining circlip, or snap ring (16) for retaining a cylindrical element (14, 15) within a bore of a reciprocating pump (1) by abutment therewith.  Those of ordinary skill in the art would have appreciated at the time of filing that such a snap ring would have easily held the sleeve of Stanton, at least during assembly.  Therefore, it would have been obvious to one of ordinary skill in the art to replace or supplement the retaining ring of Stanton with a snap ring and associated groove as taught by Stangl in order to easily hold the sleeve during assembly.  Alternatively, it would have been obvious to use a snap ring as taught by Stangl in place of the retaining ring of Stanton as the mere substitution of one retaining ring for another according to the known methods of construction and operation evinced by both references and having a reasonable expectation of success due to those methods.
Regarding claims 5 and 15, Stanton does not teach a seal radially contacting an outer wall of the sleeve and an inner wall of the body in the embodiment of Fig. 11.  However, Stanton does teach such a feature with other embodiments of the seal, such as the seal (458) in Fig. 6, which Stanton describes as “generally advantageous” (paragraph 160).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a seal as taught by Stanton to the embodiment of Fig. 11 in a similar position, that is, between the sleeve and the bore, as such a sealing element is considered generally advantageous for operation of the pump.
Regarding claims 6 and 22, the combined references do not explicitly teach a snap ring having a smaller inner diameter than an inner diameter of the sleeve at the outermost longitudinal end.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, as the inner diameter of the sleeve (212) at the outer end is greater than the piston (see discussion of snap ring 136, paragraph 131), a snap ring having a smaller diameter than the inner diameter of the sleeve at its final stepped out inner diameter would not in any way interfere with the sealing, retention, or reciprocation of the piston.  Accordingly the examiner holds that the limitation does not patentably distinguish the claimed invention over the combined references.
Regarding claims 10 and 18, Stangl teaches that the snap ring is secured within the bore with an interference fit (see Fig. 1).
Regarding claim 12, Stangl teaches a snap ring (16).
Regarding claim 14, Stanton teaches that the sleeve is retained in the bore by the retaining ring (214) which is replaced or augmented in function by the snap ring of Stangl in the combination.  Accordingly, the examiner holds that the snap ring would function as claimed in claim 14.
Regarding claims 16 and 17, Stangl teaches a groove or recess (see Fig. 1) for the snap ring (16).
Regarding claims 23 and 26, Stanton teaches that, in Fig. 11, the sleeve is stepwise tapered at its outer longitudinal end.
Regarding claim 25, Stangl teaches extension into the groove and into the bore (see Fig. 1). 
Claim(s) 19, 20, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton in view of Stangl as applied to claims 1 and 11 above, and further in view of GB 687,108 to Atkinson (Atkinson).
Regarding claims 19 and 27, the previously applied references teach the structural limitations of the sleeve, plunger bore, fluid end section, reciprocating pump, packing segment, a retention mechanism having a body having a ring shape abutting an outermost longitudinal end of the sleeve, as discussed with respect to claims 1 and 11 above.  Accordingly, the previously applied references are also considered to teach the limitation of installing, in a first direction (i.e. the open side of the bore of Stanton), the retention mechanism in the form of the snap ring of Stangl and/or the retaining ring (214) of Stanton.  The previously applied references do not teach the limitations of cooling, inserting, and heating the sleeve.  Atkinson teaches a method for installing a sleeve in a bore comprising  cooling the sleeve (page 2, line 55) such that the sleeve shrinks radially inward, inserting the sleeve into a packing segment of a bore (page 1, ln. 63-70), and heating the sleeve to form an interference fit.  Therefore, one of ordinary skill in the art would have found it obvious to install the sleeve of Stanton by the method of Atkinson in order to simply and economically install a liner as desired by Stanton (see Atkinson, page 1 line 10-18).  
Regarding claim 20, Atkinson is silent regarding the means of heating a cold sleeve to obtain an interference fit.  However, inasmuch as ambient atmosphere is free to the manufacturer, it would have been advantageously inexpensive to allow the sleeve to return to ambient temperature by exposure thereto in order to establish the desired fit.
Regarding claim 26, Therefore, it would have been obvious to one of ordinary skill in the art to provide the retention mechanism subsequent to the insertion of the sleeve, as otherwise the retention mechanism would block its entry.

Response to Arguments
Applicant’s arguments with respect to claim anticipation and obviousness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        19 November 2022